351 Ill. App. 514 (1953)
115 N.E.2d 557
Sternberg Dredging Company, Claimant-Appellant,
v.
Estate of William F. Sternberg, Defendant-Appellee.
Gen. No. 9,905.
Illinois Appellate Court.
Opinion filed October 26, 1953.
Rehearing denied December 2, 1953.
Released for publication December 2, 1953.
Henry I. Green, Lawrence R. Hatch, and Oris Barth, for appellant.
Thomas S. McPheeters, Jr., of counsel.
M.H. Scott, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE WHEAT.
Reversed and remanded with directions.
Not to be published in full.